 In the Matter ofAMERICANENKA CORPORATION,EMPLOYERandAMALGAMATED PLANT GUARDWORKERS LOCAL110 AND UNITED PLANTGUARDWORKERS OFAMERICA, PETITIONERCase No. 10-RC-888.-Decided June 30,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Vincent W.Bradley, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner herein, Amalgamated Plant Guard Workers Local110 and United Plant Guard Workers of America, is a labor organiza-tion claiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of plant guards, includingthe fire marshals, and safety inspectors employed at the Employer'sMorristown, Tennessee, plant.The Employer is in general agree-ment on the unit except that he would exclude the safety inspectors.The record shows that the safety inspector's primary responsibilityis the inspection of all safety hazards and fire fighting equipment, theinvestigation of all plant accidents and the making of reports relativethereto.He makes regular patrols of the plant to check for safetyhazards and makes some periodic fire inspections.He holds safetymeetings for production and maintenance employees and conductscourses in safety procedure and first aid.The safety inspector worksonly during the day ; has no supervisory authority ; and performs noneof the duties performed by the guards comprising the unit sought.Accordingly, we find that he is not employed as a guard within themeaning of the Act and shall exclude him from the appropriate unit.i Allquestions of admissibility of evidencewere reserved by the hearing officer for theBoard.We findno merit inobjections by the Employerto the admissionof evidencesought to be adduced.Accordingly,such evidenceis herebymade a partof therecord.90 NLRB No. 112.658 AMERICANENKACORPORATION659The following employees of the Employer, therefore, constitute a.unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All guards2 and fire marshals.at the Employer's Morristown, Tennessee, plant, excluding safety in-spectors, supervisors, professional employees, and all other employees.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date-of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Amalgamated Plant Guard Workers Local 110 and United'Plant Guard Workers of America.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Decision and Direction of Election.2 The Employer's contention that the guards because of occasional part-time duties as-telephone operators are confidential employees is without merit.Lever BrothersCo., 8%NLRB 445.